DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed December 26, 2021.

Specification
The objection to the abstract of the disclosure has been withdrawn due to the amendment filed.

The objection to the disclosure has been withdrawn due to the amendment filed.

Claim Objections
The objection to claims 17-19 and 21-22 has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 14-15 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (US 2011/0045732 A1).
In regard to claim 1, Suzuki et al. teach a packaging substrate, comprising:  a cover plate 3 and a substrate 1, which are oppositely arranged; a sealed member 2, positioned between the cover plate 3 and the substrate 1; a connection part 5, connecting the cover plate 3 and the substrate 1 and comprising a part located at a periphery of the sealed member 2; and an inorganic layer 4, located at an outside of the connection part 5 facing away from the sealed member 2 and located at least between the cover plate 3 and the substrate 1, wherein at least a part of the inorganic layer 4 is formed on an outside surface of the connection part 5, the outside surface of the connection part 5 is a surface of the connection part 5 facing away from the sealed member 2 in a direction parallel to the substrate 1, and an orthographic projection of the inorganic layer 4 on the substrate 1 is located outside an orthographic projection of the sealed member 2 on the substrate 1 (Figure 1, pages 4-5, paragraphs [0062]-[0092]).

In regard to claim 3, Suzuki et al. teach an extension length (lower portion) of the at least part of the inorganic layer 4 being greater than a thickness of the at least part (upper portion) of the inorganic layer 4 (Figure 1, pages 4-5, paragraphs [0062]-[0092]).
In regard to claim 7, Suzuki et al. teach the connection part 5 being in direct contact with the cover plate 3 (Figure 1, pages 4-5, paragraphs [0062]-[0092]).
In regard to claim 8, Suzuki et al. teach the connection part 5 comprising a main body part (center portion) covering the sealed member 2, and a peripheral part (end portions) located at a periphery of the sealed member 2 and connected to the main body part (center portion) (Figure 1, pages 4-5, paragraphs [0062]-[0092]).
In regard to claim 14, Suzuki et al. teach an electronic device, comprising:  the packaging substrate according to claim 1, wherein the electronic device is a display device or a light emitting device (OLED display device) (Figure 1, pages 4-5, paragraphs [0062]-[0092]).
In regard to claim 15, Suzuki et al. teach a packaging method, comprising:  connecting a first base substrate and a second base substrate formed with a sealed member 2 by using a paste (See Figures 7A-7C), wherein a pressing mold (See Figures 7A-7C) located at a periphery of the sealed member 2 is arranged between the first base substrate and the second base substrate; performing a press processing (See Figures 7A-7C) on the paste; curing the paste (See Figures 7A-7C) that has been subjected to the press processing to obtain a connecting part 5 connecting the first base 
In regard to claim 21, Suzuki et al. teach a packaging method, comprising:  connecting a cover plate 3 with a substrate 1 on which a sealed member 2 is formed by using a paste (See Figures 7A-7C), wherein a pressing mold (See Figures 7A-7C) located at a periphery of the sealed member 2 is arranged between the cover plate 3 and the substrate 1; performing a press processing (See Figures 7A-7C) the paste; curing the paste that has subjected to the press processing (See Figures 7A-7C) to obtain a connecting part 5 connecting the cover plate 3 and the substrate 1; and forming an inorganic layer 4 on an outside of the connection part 5 facing away from the sealed member 2, and at least between the cover plate 3 and the substrate 1, wherein at least a part of the inorganic layer 4 is formed on an outside surface of the connection part 5, the outside surface of the connection part 5 is a surface of the connection part 5 facing away from the sealed member 2 in a direction parallel to the substrate 1, and an .

Allowable Subject Matter
Claims 4-5, 9-10, 13, 17-19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 6 is objected to as being dependent upon objected claim 5.  Claims 11-12 are objected to as being dependent upon objected claim 10.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-8, 14-15 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to packaging substrates:
Kajikawa et al. (US 10,256,432 B2)	Kase et al. (US 7,999,469 B2)

Lee (US 2011/0114991 A1)		Tremel et al. (US 2006/0284556 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




IMS
February 22, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822